DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/1/201 has been entered.  Claims 1, 21, and 22 have been amended.   Claims 1-11, 15-22 and 24 remain pending in the application.   

Response to Arguments
Applicant's arguments filed 2/1/2021 on pages 9-10 have been fully considered but they are not persuasive.  Applicant argues “prior to any execution of a particle filter loop” differentiates from the prior art. The amended limitation recites “prior to any execution of a particle filter loop, initialize a plurality of particles, each particle of the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph” however the prior art Pazkad teaches one or more particle filter loops may be executed after the particles are propagated onto the edges.  Unless the limitations recite a novel and unobvious way the particles are propagated onto the edges, such a limitation reads on the prior art.  
As for the limitation “the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph” Pazkad teaches “a current location of a mobile device may be presumed to be constrained by such predetermined areas or paths” [0006], which is on the area or path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over “The Particle Filter explained without Equations” (Svensson) in view of US Publication 2013/0095849 (Pakzad).

Regarding claim 1, Svensson discloses a computer-implemented method (“underlying steps” (Slide 32, 7:02)), the computer-implemented method comprising: 
a. using the central processing unit to initialize a plurality of particles based on an information on a map graph (“3. Propagate the particles in time using a model” (Slide 32, 7:02) “First: Generate a ton of hypotheses!” (Slide 3, 1:19) “All these flyspecs (the black dots) are hypothesis, generated from a (in this case, uniform) random distribution.  Let’s call them particles!” (Slide 4, 1:29) “We propagated our particles in time, and we were in fact using a (very simple, huh?) model of how the aircraft moves” (Slide 16, 1:01)); 
b. using the central processing unit to repeatedly execute a particle filter loop, wherein the particle filter loop comprises (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08)): 
Let’s update the weights using the (new) measurements” (Slide 18, 4:01), the particles move according to their weights (Slides 26-28, 5:32-5:43)); 
ii. using the central processing unit to perform a measurement update of the plurality of particles (“1. Update the weights using the measurements” (Slide 32, 7:02)); and 
iii. using the central processing unit to perform a resampling of the plurality of particles based on particle importance weights and the map graph information, resampling based on the map graph comprises maintaining states of particles having the highest weight, wherein at least of the particles having the highest weight is not on any of the plurality of edges and plurality of nodes of each of the map graph (“Let’s do a trick called resampling.  That means, we generate 200 new particles.  But not randomly over the entire map, but based on the existing particles with their weights” (Slide 11, 3:00) “2. Resample with respect to the weights 3. Propagate the particles in time using a model” (Slide 32, 7:02));
iv. using the central processing unit to repeatedly perform steps i. through iv. (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08) the video shows the process/steps being repeated to obtain more accurate particles).

Svensson does not explicitly disclose:
the method being performed in a computerized system comprising a central processing unit, 
a localization signal receiver, 

a memory, the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges.
 a. prior to any execution of a particle filter loop, each particle of the plurality of the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph;
b. iii. Resampling based on the map graph comprises projecting only each of the newly generated particles on to a corresponding edge of the map graph that is closest to each newly generated particles;
c. using the central processing unit to determine a location of the computerized system based on the plurality of particles. 

However, a like reference Pakzad teaches:
the method being performed in a computerized system comprising a central processing unit (processor(s) 1111), 
a localization signal receiver (“Mobile device 1100 may also comprise SPS receiver 1155 capable of receiving and acquiring SPS signals 1159 via SPS antenna 1158. SPS receiver 1155 may also process, in whole or in part, acquired SPS signals 1159 for estimating a location of mobile device 1000” [0068]), 
a plurality of sensors, separate and distinct from the localization signal receiver (“In addition to the use of direct measurements, a mobile device may incorporate "indirect measurements" indicative of relative motion to assist in obtaining an estimate of a current position estimate. Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006]), and 
a memory (memory 1140), the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges (FIG 2, FIG 3A);
a. prior to any execution of a particle filter loop, each particle of the plurality of the plurality of particles is constrained to the plurality of edges and the plurality of nodes of the map graph (FIG 2, FIG 3A particles appear constrained, FIG 4A “propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386), these nodes and edges have real constraints: “In an indoor environment, for example, movement of a mobile device may be constrained to predetermined paths or routes defined according to walls, doorways, entrances, stairways, etc. As such, a current location of a mobile device may be presumed to be constrained by such predetermined areas or paths” [0006], See also paragraphs [0043]- [0044]: “graph shown comprises edges”, “particle filter over a dense population of grid points.”  A particle filter loop may be executed after the particles are propagated onto the edges or paths; and thus teaches prior to execution of a particle filter loop);
b. iii. Resampling based on the map graph comprises maintaining states of particles having the highest weight and projecting only each of the newly generated particles on to a corresponding edge of the map graph that is closest to each newly generated particles (“propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386) be);
c. using the central processing unit to determine a location of the computerized system based on the plurality of particles (“The location of the computerized system is subsequently determined based on the plurality of particles” [0006]).
Svensson to use a processor, receiver, sensors and memory as taught by Pakzad, to implement the method onto a map graph system with realistic constrained nodes and edges, and collect additional measurements for accurate locating of a desired subject.

Regarding claim 3, the combination of Svensson and Pakzad generally disclose the above method, and further Pakzad teaches the localization signal receiver is a radiofrequency receiver and wherein the localization signal sources are radiofrequency sources (“Mobile device 1100 may also comprise SPS receiver 1155 capable of receiving and acquiring SPS signals 1159 via SPS antenna 1158. SPS receiver 1155 may also process, in whole or in part, acquired SPS signals 1159 for estimating a location of mobile device 1000” [0068]  . 
CDMA network may implement one or more radio access technologies ("RATs") such as cdma2000, Wideband-CDMA ("W-CDMA"), to name just a few radio technologies [0087]
“Another implementation of pseudolites is known as radio-beacons… The terms "SPS signals" and/or "SV signals", as used herein, is intended to include SPS-like signals from terrestrial transmitters, including terrestrial transmitters acting as pseudolites or equivalents of pseudolites” [0089]).

Regarding claim 5, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches wherein using the central processing unit to perform a measurement update of the plurality of particles comprises using a plurality of sensor readings from the plurality of sensor, the plurality of sensor readings comprises acceleration data (“In addition to the use of direct measurements, a mobile device may incorporate "indirect measurements" indicative of relative motion to assist in obtaining an estimate of a current position estimate. Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006]). 

Regarding claim 11, the combination of Svensson and Pakzad generally disclose the above method and further Svensson discloses resampling the plurality of particles comprises calculating a weight for each of a plurality of particles and replicating particles of the plurality of particles with higher weights (“we generate 200 new particles.  But not randomly over the entire map, but based on the existing particles with their weights” (Slide 11, 3:00) “Some very likely particles: A lot of new particles (plotted on top of each other, so you can’t see them all” ( Slide 12, 3:09)- therefore the particles with higher weights are replicated).

Regarding claim 12, the combination of Svensson and Pakzad generally disclose the above method and further Svensson discloses performing the resampling of the plurality of particles comprises generating new particles in the plurality of particles based on particle importance weights and conditioning the newly generated particles on the map graph information (“we generate 200 new particles.  But not randomly over the entire map, but based on the existing particles with their weights” (Slide 11, 3:00) “Some very likely particles: A lot of new particles (plotted on top of each other, so you can’t see them all” ( Slide 12, 3:09)-
	
Regarding claim 13, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches conditioning the newly generated particles on the map graph information comprises projecting each of the newly generated particles on a corresponding closest edge of the map graph (“propagate one or more of said particles subject to edges of a second routing graph connecting nodes within at least one cell of the plurality of cells to represent possible movement of said mobile device based, at least in part, on the determined target anchor node” [0018]).

Regarding claim 14, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the map graph comprises a plurality of nodes interconnected by a plurality of edges (“propagate one or more of said particles subject to edges of a second routing graph connecting nodes within at least one cell of the plurality of cells to represent possible movement of said mobile device based, at least in part, on the determined target anchor node” [0018]).

Regarding claim 15, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the nodes of the map graph are evenly spaced (“in FIG. 2, grid points are placed in a regular square pattern at a set spacing (e.g., 2.0 feet by 2.0 feet). Accordingly, a grid point may be connected to as many as eight neighboring grid points by edges in the routing graph” [0043]).

Regarding claim 16, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the nodes of the map graph are arranged in a square in FIG. 2, grid points are placed in a regular square pattern at a set spacing (e.g., 2.0 feet by 2.0 feet). Accordingly, a grid point may be connected to as many as eight neighboring grid points by edges in the routing graph” [0043]).

Regarding claim 17, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the nodes of the map graph are arranged in a triangular grid Pakzad (FIG 2).

Regarding claim 18, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the nodes of the map graph are evenly spaced inside a room of a building (“connecting a dense population of grid points in an indoor area” [0044], FIG 2).

Regarding claim 19, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the map graph comprises a first plurality of nodes corresponding to an inside of at least two rooms of a building and a second plurality of nodes representing a navigation between the at least two rooms (FIG 3A).

Regarding claim 20, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the nodes of the map graph are automatically generated based on a location of a single initial node of the map graph within a room and coordinates of corners of the room (“determining a target anchor node of a plurality of anchor nodes in a first routing graph connecting a plurality of cells of the area based, at least in part, on measurement signals at the mobile device” [0017]).

Regarding claim 21, Svensson discloses a method (“underlying steps” (Slide 32, 7:02)) comprising: 
	a. using the central processing unit to initialize a plurality of particles based on an information on a map graph (“3. Propagate the particles in time using a model” (Slide 32, 7:02) “First: Generate a ton of hypotheses!” (Slide 3, 1:19) “All these flyspecs (the black dots) are hypothesis, generated from a (in this case, uniform) random distribution.  Let’s call them particles!” (Slide 4, 1:29) “We propagated our particles in time, and we were in fact using a (very simple, huh?) model of how the aircraft moves” (Slide 16, 1:01)); 
b. using the central processing unit to repeatedly execute a particle filter loop (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08)), wherein the particle filter loop comprises: 
i. using the central processing unit to perform a motion update of the plurality of particles (“Let’s update the weights using the (new) measurements” (Slide 18, 4:01) the particles move according to their weights (Slides 26-28, 5:32-5:43)); 
ii. using the central processing unit to perform a measurement update of the plurality of particles (“1. Update the weights using the measurements” (Slide 32, 7:02)); and; and 
iii. using the central processing unit to perform a resampling of the plurality of particles based on particle importance weights and the map graph information, maintaining states of particles having the highest weight, wherein at least one of the particles having the highest Let’s do a trick called resampling.  That means, we generate 200 new particles.  But not randomly over the entire map, but based on the existing particles with their weights” (Slide 11, 3:00) “2. Resample with respect to the weights 3. Propagate the particles in time suing a model” (Slide 32, 7:02));
iv. using the central processing unit to repeatedly perform steps i. through iv. (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08) the video shows the process/steps being repeated to obtain more accurate particles).

Svensson does not explicitly disclose:
a non-transitory computer-readable medium embodying a set of computer-executable instructions, which, when executed in connection with a computerized system comprising a central processing unit, a Bluetooth localization signal receiver, a plurality of sensors, separate and distinct from the Bluetooth localization signal receiver, and 
a memory, the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges, cause the computerized system to perform;
a. prior to any execution of a particle filter loop, each particle of the plurality of the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph;
b. iii. Resampling based on the map graph comprises projecting only each of the newly generated particles on to a corresponding edge of the map graph that is closest to each of the newly generated particles;


However, a like reference Pakzad teaches:
a non-transitory computer-readable medium embodying a set of computer-executable instructions, which, when executed in connection with a computerized system comprising a central processing unit (“a non-transitory storage medium comprising machine-readable instructions stored thereon which are executable by a special purpose computing apparatus” [0019]), 
a Bluetooth localization signal receiver (“multiple wireless transceivers 1121 and wireless antennas 1122 to enable transmitting and/or receiving signals according to a corresponding multiple wireless communication standards such as, for example, WiFi, CDMA, WCDMA, LTE and Bluetooth” [0067]), 
a plurality of sensors, separate and distinct from the Bluetooth localization signal receiver (“In addition to the use of direct measurements, a mobile device may incorporate "indirect measurements" indicative of relative motion to assist in obtaining an estimate of a current position estimate. Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006]), and 
a memory (memory 1140), the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges (FIG 2, FIG 3A); cause the computerized system to perform;
propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386), these nodes and edges have real constraints: “In an indoor environment, for example, movement of a mobile device may be constrained to predetermined paths or routes defined according to walls, doorways, entrances, stairways, etc. As such, a current location of a mobile device may be presumed to be constrained by such predetermined areas or paths” [0006] A particle filter loop may be executed after the particles are propagated onto the edges or paths; and thus teaches prior to execution of a particle filter loop);
b. iii. Resampling based on the map graph comprises projecting only each of the newly generated particles on to a corresponding edge of the map graph that is closest to each of the newly generated particles (“propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386));
c. using the central processing unit to determine a location of the computerized system based on the plurality of particles (“The location of the computerized system is subsequently determined based on the plurality of particles” [0006]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson to use a processor, receiver, sensors and memory as taught by Pakzad, to implement the method onto a map graph system with realistic constrained nodes and edges, and collect additional measurements for accurate locating of a desired subject.

Regarding claim 22, Svensson discloses a method (“underlying steps” (Slide 32, 7:02)) comprising: 
a. using the central processing unit to initialize a plurality of particles based on an information on a map graph (“3. Propagate the particles in time using a model” (Slide 32, 7:02) “First: Generate a ton of hypotheses!” (Slide 3, 1:19) “All these flyspecs (the black dots) are hypothesis, generated from a (in this case, uniform) random distribution.  Let’s call them particles!” (Slide 4, 1:29) “We propagated our particles in time, and we were in fact using a (very simple, huh?) model of how the aircraft moves” (Slide 16, 1:01)); 
b. using the central processing unit to repeatedly execute a particle filter loop (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08)), wherein the particle filter loop comprises: 
i. using the central processing unit to perform a motion update of the plurality of particles (“Let’s update the weights using the (new) measurements” (Slide 18, 4:01), the particles move according to their weights (Slides 26-28, 5:32-5:43)); 
ii. using the central processing unit to perform a measurement update of the plurality of particles (“1. Update the weights using the measurements” (Slide 32, 7:02)); and 
iii. using the central processing unit to perform a resampling of the plurality of particles based on particle importance weights and the map graph information, maintaining states of particles having the highest weight, wherein at least one of the particles having the highest weight is not on an of the plurality of edges and plurality of notes of the map graph (“Let’s do a trick called resampling.  That means, we generate 200 new particles.  But not randomly over the entire map, but based on the existing particles with their weights” (Slide 11, 3:00) “2. Resample with respect to the weights 3. Propagate the particles in time suing a model” (Slide 32, 7:02)); and 
iv. using the central processing unit to repeatedly perform steps i. through iv. (“with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55) “… and now, it’s resampling time again” (Slide 23, 4:59), “Well, I bet you kind of know the story by now” (Slide 24, 5:08) the video shows the process/steps being repeated to obtain more accurate particles).
	
Svensson does not explicitly disclose:
a computerized system comprising a central processing unit,  
a Bluetooth localization signal receiver, 
a plurality of sensors, separate and distinct from the Bluetooth localization signal receiver, and a memory, the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges, the memory storing a set of computer-readable instructions causing the computerized system to perform  method comprising:
a. prior to any execution of a particle filter loop, each particle of the plurality of the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph;
b. iii. Resampling based on the map graph comprises projecting only each of the newly generated particles on to a corresponding edge of the map graph that is closest to each of the  newly generated particles;
c. using the central processing unit to determine a location of the computerized system based on the plurality of particles.
 Pakzad teaches:
a computerized system comprising a central processing unit (processor(s) 1111),  
a Bluetooth localization signal receiver (“multiple wireless transceivers 1121 and wireless antennas 1122 to enable transmitting and/or receiving signals according to a corresponding multiple wireless communication standards such as, for example, WiFi, CDMA, WCDMA, LTE and Bluetooth” [0067]),, 
a plurality of sensors, separate and distinct from the Bluetooth localization signal receiver (“In addition to the use of direct measurements, a mobile device may incorporate "indirect measurements" indicative of relative motion to assist in obtaining an estimate of a current position estimate. Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006]), and 
a memory (memory 1140), the memory storing a map graph comprising a plurality of nodes interconnected by a plurality of edges (FIG 2, FIG 3A), the memory storing a set of computer-readable instructions causing the computerized system to perform
a. prior to any execution of a particle filter loop, each particle of the plurality of the plurality of particles is constrained onto the plurality of edges and the plurality of nodes of the map graph (FIG 2, FIG 3A particles appear constrained, FIG 4A “propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386), these nodes and edges have real constraints: “In an indoor environment, for example, movement of a mobile device may be constrained to predetermined paths or routes defined according to walls, doorways, entrances, stairways, etc. As such, a current location of a mobile device may be presumed to be constrained by such predetermined areas or paths” [0006] A particle filter loop 
b. iii. Resampling based on the map graph comprises projecting each of the newly generated particles on to a corresponding edge of the map graph that is closest to each of the newly generated particles (“propagating one or more of said particles subject to edges of a second routing graph” (FIG 4A, element 386));
c. using the central processing unit to determine a location of the computerized system based on the plurality of particles (“The location of the computerized system is subsequently determined based on the plurality of particles” [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson to use a processor, receiver, sensors and memory as taught by Pakzad, to implement the method onto a map graph system with realistic constrained nodes and edges, and collect additional measurements for accurate locating of a desired subject.

Regarding claim 23, the combination of Svensson and Pakzad generally disclose the above method, and further Svensson discloses wherein using the central processing unit to initialize the plurality of particles comprises initializing the plurality of particles prior to any execution of a particle filter loop graph (“3. Propagate the particles in time using a model” (Slide 32, 7:02) “First: Generate a ton of hypotheses!” (Slide 3, 1:19) “All these flyspecs (the black dots) are hypothesis, generated from a (in this case, uniform) random distribution.  Let’s call them particles!” (Slide 4, 1:29) “We propagated our particles in time, and we were in fact using a (very simple, huh?) model of how the aircraft moves” (Slide 16, 1:01).  This is before the with freshly time-propagated particles, it’s time to update the weights using (new) measurements!” (Slide 22, 4:55)).

Claim 2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over “The Particle Filter explained without Equations” (Svensson) in view of US Publication 2013/0095849 (Pakzad) in further view of US Publication 2018/0292216 (Jimenez Gonzalez)

Regarding claim 2, the combination of Svensson and Pakzad generally disclose the above method, but does not explicitly disclose the localization signal receiver is a Bluetooth receiver and wherein the localization signal sources are Bluetooth low energy (BLE) beacons. 
	However, a like reference Jimenez Gonzalez teaches “a number of Bluetooth Low Energy ( BLE) beacons B are positioned in selected locations in an indoor environment, (e.g., inside of rooms), as shown on the floor plan” [0030].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson and Pakzad to use Bluetooth low energy (BLE) beacons as taught by Jimenez Gonzalez, to accurately position the computerized system.

Regarding claim 4, the combination of Svensson and Pakzad generally disclose the above method but does not explicitly disclose wherein using the central processing unit to perform a measurement update of the plurality of particles comprises using a plurality of sensor 
However, a like reference Jimenez Gonzalez teaches “the inertial measurement unit ( IMU) built into the mobile device, which may measure the acceleration of linear movement (e.g., 3D accelerometer), acceleration of the rotation (e.g., 3D gyroscope) and the magnetic field (e.g., 3D magnetometer)” [0038].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson and Pakzad to use the plurality of sensor readings comprises magnetometer data as taught by Jimenez Gonzalez, to accurately position the computerized system.

Regarding claim 6, the combination of Svensson and Pakzad generally disclose the above method but does not explicitly disclose wherein using the central processing unit to perform a measurement update of the plurality of particles comprises using a plurality of sensor readings from the plurality of sensor, the plurality of sensor readings comprises a three-dimensional spatial orientation data. 
However, a like reference Jimenez Gonzalez teaches “The output data SO include Bluetooth low energy RSSI or/and MAC data BLERSSI&MAC or/and other information such as universal unique identifier (UUDI) or/and major or/and minor from the BLE transceiver BLET as data from a first location method. Further the output data include orientation data 0 from the magnetic field sensor MF and accelerometer A and gyroscope G, and step count data SC from the gyroscope G and accelerometer as data from a second location method” [0053].
Svensson and Pakzad to use the plurality of sensor readings comprises three-dimensional spatial orientation data as taught by Jimenez Gonzalez, to accurately position the computerized system.

Regarding claim 8, the combination of Svensson and Pakzad generally disclose the above method and further Pakzad teaches the plurality of sensors are incorporated into an inertial measurement unit (IMU) (“In addition to the use of direct measurements, a mobile device may incorporate "indirect measurements" indicative of relative motion to assist in obtaining an estimate of a current position estimate. Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006]). 
	Pakzad does not explicitly teaches the term IMU.  However, a like reference Jimenez Gonzalez teaches “the inertial measurement unit ( IMU) built into the mobile device, which may measure the acceleration of linear movement (e.g., 3D accelerometer), acceleration of the rotation (e.g., 3D gyroscope) and the magnetic field (e.g., 3D magnetometer)” [0038].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson and Pakzad to use IMU as taught by Jimenez Gonzalez, to accurately position the computerized system.

Regarding claim 9, the combination of Svensson and Pakzad generally disclose the above method but does not explicitly disclose calculating a distance between each of a plurality of particles and at least one localization signal source based on the received localization signal. 
	However, a like reference JimenezGonzalez teaches “Both the beacon locations and respective unique identifiers such as Medium Access Control (MAC) addresses are stored. The locations and unique identifiers may be stored in a database and related to each other, e.g. in view of position, distance, etc. The precise whereabouts of the beacons B, as well as the layout of the respective floor or floor plan of the location, (e.g., of the premises P depicted in FIG. 1), are known” [0032].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson and Pakzad calculate a distance between each of a plurality of particles and at least one localization signal source as taught by Jimenez Gonzalez, to accurately position the computerized system.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over “The Particle Filter explained without Equations” (Svensson) in view of US Publication 2013/0095849 (Pakzad) in further view of US Publication 2008/0054158 (Ariyur) 

Regarding claim 7, the combination of Svensson and Pakzad generally disclose the above method but does not explicitly disclose wherein using the central processing unit to perform a measurement update of the plurality of particles comprises using a plurality of sensor readings from the plurality of sensor, wherein the computer implemented method further 
	However, a like reference Ariyur teaches “certain attitude parameters that define the attitude of the IMU with respect to the navigation reference frame or global coordinates X'', Y'', and Z''. In one implementation of this embodiment, Attitude Heading and Reference Systems (AHRS) instruments, which do not navigate, use gyros and in some cases accelerometers to determine the heading, pitch and roll of the vehicle”  [0023].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating location of Svensson and Pakzad to calculate orientation using attitude and heading as taught by Ariyur, to accurately position the computerized system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “The Particle Filter explained without Equations” (Svensson) in view of US Publication 2013/0095849 (Pakzad) in further view of US Publication 2007/0183670 (Owechko).

Regarding claim 10, the combination of Svensson and Pakzad generally disclose the above method but does not explicitly disclose updating a plurality of particles using a confidence of a classifier. 
However, a like reference Owechko teaches “each particle 100 in the PSO swarm is a self-contained object classifier which outputs a value representing the classification confidence that the image distribution in the analysis window 114 associated with that particle 100” [0081].
Svensson and Pakzad calculate updating a plurality of particles using a confidence of a classifier.as taught by Owechko, to accurately position the computerized system.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Though the prior art discloses:
receiving at least one localization signal using the localization signal receiver (“Mobile devices can typically obtain a position fix by measuring ranges to three or more terrestrial transmitters (e.g., wireless access points) which are positioned at known locations. Such ranges may be measured, for example, by obtaining a MAC ID address from signals received from such access points and measuring one or more characteristics of signals received from such access points such as, for example, signal strength, round trip delay, just to name a few examples. Such measurements may be viewed as "direct measurements" in that they give information regarding a current position (such as a range to a transmitter fixed at a known location) when obtained” [0005]);
Such indirect measurements may include, for example, measurements obtained from signals generated by sensors such as, for example, accelerometers, pedometers, compasses or gyroscopes” [0006], “one or more inertial sensors configured to generate measurement signals” [0018]);
the prior art fails to teach or suggest the further inclusion of:
without regard to outputs from the particle filter loop, iteratively and dynamically determining time-varying bias parameters associated with the plurality of the sensors and generating an optimized localization signal beacon map; and
iteratively feeding the determined time-varying bias parameters into the motion update and providing the optimized localization signal beacon map to the particle filter loop, wherein the location of the computerized system is determined based, at least in part, on the iteratively determined time-varying bias parameters from the motion update without requiring a prior calibration of the plurality of sensors.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.Y.L/
Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857